Exhibit 10.3

EXECUTION VERSION

CONFIDENTIAL

June 23, 2020

General Nutrition Centers, Inc.

300 Sixth Avenue

Pittsburgh, PA 15222

DIP Backstop Commitment Letter

Ladies and Gentlemen:

You have informed the undersigned (in such capacities, the “Backstop Term
Lenders”) that General Nutrition Centers, Inc., a Delaware corporation (the
“Company”), GNC Holdings, Inc., a Delaware corporation (“Holdings”), GNC Parent
LLC, a Delaware limited liability company (“GNC Parent”), GNC Corporation, a
Delaware corporation (“GNC Corp”), and certain of the Company’s subsidiaries
(collectively, with the Company, Holdings, GNC Parent, and GNC Corp, “you” or
the “Debtors”) are contemplating filing (the date of such filing, the “Petition
Date”) cases under chapter 11 (the “Chapter 11 Cases”) of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”), with a corresponding
recognition proceeding under Part IV of the Companies’ Creditors Arrangement Act
in the Ontario Superior Court of Justice (Commercial List) (the “Canadian
Court”) to recognize in Canada the Chapter 11 Cases as “foreign main
proceedings” (the “Recognition Proceedings”), and wish to obtain senior secured
super-priority debtor-in-possession financing (the “DIP Facility”), consisting
of

(i) new money term loans (the “DIP Loans”) in an aggregate principal amount of
$100 million, upon satisfaction of the conditions set forth in the credit
agreement governing the DIP Facility attached hereto as Annex A (the “DIP Credit
Agreement” and, together with all exhibits and other documentation in respect
thereof, the “DIP Documents”), and

(ii) an aggregate principal amount of Prepetition Term Loans (as defined Annex
A) of the Backstop Term Lenders equal to the aggregate principal amount of the
DIP Loans, which Prepetition Term Loans will be converted into a separate
tranche of DIP Facility loans (the “Rollup Term Loans”) on the Final DIP Order
Entry Date (as defined in Annex A) pursuant to and on the terms set forth in the
Interim DIP Order (as defined in Annex A) and the DIP Credit Agreement,

which DIP Loans and Rollup Term Loans will convert on a dollar-for-dollar basis
into an exit facility (the “Exit Term Loan Facility”) in the manner set forth in
the Exit Term Loan Facility Term Sheet attached hereto as Annex B (the “Exit
Term Loan Facility Term Sheet”) (collectively, and together with the other
Annexes hereto, the “Commitment Letter”), which terms will be memorialized in a
credit agreement that will govern the Exit Term Loan Facility (the “Exit Term
Loan Facility Credit Agreement” and, together with all exhibits and other
documentation in respect thereof, the “Exit Term Loan Facility Documents”).

We refer to that certain (i) Amended and Restated Term Loan Credit Agreement,
dated as of February 28, 2018 (as amended by that certain First Amendment to the
Amended and Restated Term Loan Credit Agreement, dated as of May 15, 2020, as
further amended by that certain Second Amendment to Amended and Restated Term
Loan Credit Agreement, dated as of June 12, 2020, and as further amended,
restated, modified, or supplemented from time to time, the “Prepetition Term
Credit Agreement”), by and among GNC Corp, the Company, the several banks and
other financial institutions or entities from time to time parties thereto (the
“Prepetition Term Lenders”), JPMorgan Chase Bank, N.A., as administrative agent
and



--------------------------------------------------------------------------------

GLAS Trust Company LLC, as collateral agent; and (ii) Restructuring Support
Agreement, dated as of June 23, 2020 by and among the Debtors, each Consenting
Term Lender (as defined therein), and each Consenting FILO Lender (as defined
therein) (as amended, restated, modified, or supplemented from time to time, the
“Restructuring Support Agreement”).

Capitalized terms used and not defined in this Commitment Letter will have the
meaning given thereto in Annex A or Annex B or, if not defined therein, in the
Restructuring Support Agreement.

 

1.

Commitments: Titles and Roles.

Each of the Backstop Term Lenders is pleased to confirm its commitment to
provide, and hereby commits to provide, severally but not jointly, to the
Debtors the DIP Loans. Such commitments shall be allocated to the Backstop Term
Lenders in accordance with the percentages set forth in Schedule I hereof
opposite each Backstop Term Lender’s name as its “Backstop Commitment
Percentage,” on the terms and subject to the conditions set forth in this
Commitment Letter, including, without limitation, Section 4 hereof and Annex A
and Annex B attached hereto. Further, the Backstop Term Lenders agree to a
reduction of such commitments as set forth in Section 2 hereof.

 

2.

Election Procedures

The parties hereto agree that each Prepetition Term Lender that is not a
Backstop Term Lender that is or becomes a party to the Restructuring Support
Agreement (in such capacity, each an “Electing DIP Term Lender”) may participate
with the other Electing DIP Term Lenders to provide its pro rata portion of the
DIP Facility by executing a joinder (each, an “Election Joinder”) in accordance
with Section 2.3 of the DIP Credit Agreement no later than ten (10) Business
Days (the “Election Deadline Date”) after the Interim DIP Order Entry Date (as
defined in Annex A). Such participation shall be on a pro rata basis in
accordance with the proportion of (i) the aggregate principal amount of
Prepetition Term Loans under the Prepetition Term Credit Agreement owed to such
Prepetition Term Lender on the Election Deadline Date to (ii) the aggregate
principal amount of Prepetition Term Loans of all Prepetition Term Lenders under
the Prepetition Term Credit Agreement on the Election Deadline Date (for the
avoidance of doubt, calculated prior to giving effect to the conversion of
Prepetition Term Loans to Rollup Term Loans as set forth above).

On the Business Day following the Election Deadline Date, the DIP Credit
Agreement commitment schedules will be revised to reflect the commitments of the
Electing DIP Term Lenders under the DIP Facility, and each Backstop Term
Lender’s commitments to make DIP Loans under the DIP Facility will be reduced
ratably to account for the commitments of the Electing DIP Term Lenders. For the
avoidance of doubt, outstanding DIP Loans of the Backstop Term Lenders shall not
be reallocated to Electing DIP Term Lenders; such Electing DIP Term Lenders
shall be allocated commitments to make DIP Loans and will fund such commitments
following the entry of the Final DIP Order (as defined in Annex A).

 

3.

Premium.

As consideration for the agreements and commitments under this Commitment
Letter, the Debtors collectively agree to pay to the Backstop Term Lenders (but
not any Electing DIP Term Lender), at the initial funding of the DIP Facility, a
non-refundable fee as original issue discount of 6.0% of the aggregate amount of
all DIP Loans committed to be made hereunder, which fee shall be allocated to
the Backstop Term Lenders according to the percentages set forth in Schedule I
hereof (the “Backstop Premium”). The Backstop Premium shall be fully earned,
nonrefundable and non-avoidable upon entry of the Interim DIP Order and shall be
paid free and clear of any withholding or deduction on account of taxes.

 

2



--------------------------------------------------------------------------------

4.

Conditions Precedent.

The Backstop Term Lenders’ commitments and agreements hereunder (i) in respect
of the DIP Facility are subject solely to the satisfaction or waiver of the
conditions precedent set forth in Sections 4.1 and 4.2 of the DIP Credit
Agreement in accordance with the terms thereof and (ii) in respect of the Exit
Term Loan Facility are subject solely to the satisfaction or waiver of the
conditions precedent set forth in Section 2.23 of the DIP Credit Agreement and
the conditions to closing set forth in the Exit Term Loan Facility Term Sheet.

 

5.

Indemnification and Related Matters.

 

  (a)

The Debtors agree to indemnify and hold each of the Backstop Term Lenders (and,
in addition to the Backstop Term Lenders, where a Backstop Term Lender is an
investment manager or advisor for a beneficial holder, such beneficial holder),
and each of their respective affiliates, and each of their and their affiliates’
respective officers, directors, employees, agents, advisors, attorneys, and
representatives, and the successors, and assigns of such Backstop Term Lender
(and, in addition to the Backstop Term Lenders, where a Backstop Term Lender is
an investment manager or advisor for a beneficial holder, such beneficial
holder) and their affiliates (each such Backstop Term Lender and other person,
an “Indemnified Person”) harmless against any and all losses, claims, damages,
liabilities and/or reasonable and documented out-of-pocket expenses (limited, in
the case of legal fees and expenses, to (x) the reasonable and documented
out-of-pocket fees and expenses of one firm of counsel to all Indemnified
Persons, taken as a whole, (y) to the extent reasonably necessary, to the
reasonable and documented out-of-pocket fees and expenses of one local counsel
to all Indemnified Persons, taken as a whole, and (z) to the reasonable and
documented out-of-pocket fees and expenses of one conflicts counsel to all
affected Indemnified Persons, taken as a whole) to any such Indemnified Person
in connection with the transactions contemplated by this Commitment Letter
(whether or not such losses, claims, damages, or liabilities result from an
investigation, litigation, claim, or proceeding that is brought by you, your
equity holders, or creditors or an Indemnified Person and whether or not any
such Indemnified Person is otherwise a party thereto), except to the extent that
such loss, claim, damage, liability or expense has been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the bad faith or willful misconduct of such Indemnified Person or its
related Indemnified Persons in performing the services that are the subject of
the Commitment Letter or the DIP Documents, (ii) a material breach of the
obligations of such Indemnified Person or its related Indemnified Persons under
this Commitment Letter or the DIP Documents or (iii) claims between or among the
Backstop Term Lenders. The foregoing obligations will be included in the DIP
Facility as super-priority obligations.

 

  (b)

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, the Debtors will
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage, or liability in such proportion as is appropriate
to reflect the relative economic interests of (i) the Debtors and their
affiliates, shareholders, partners, members, or other equity holders on the one
hand and (ii) such Indemnified Person and its related Indemnified Persons, on
the other hand, in the matters contemplated by the Commitment Letter as well as
the relative fault of (i) the Debtors and their affiliates, shareholders,
partners, members, or other equity holders and (ii) such Indemnified Person and
its related Indemnified Persons with respect to such loss, claim, damage, or
liability and any other relevant equitable considerations. The reimbursement,
indemnity, and contribution obligations of the Debtors under this Section 5 will
be in addition to any liability which the Debtors may otherwise have to any
Indemnified Person, will be binding upon any successors and assigns of the
Debtors, and will inure to the benefit of any successors and assigns of any
Indemnified Person. The Debtors also agree that no Indemnified Person will have
any liability to the Debtors or any person asserting claims on behalf of or in
right of the Debtors in connection with the transactions contemplated by

 

3



--------------------------------------------------------------------------------

  this Commitment Letter, except to the extent that any losses, claims, damages,
liabilities, or expenses incurred by the Debtors or their affiliates,
shareholders, partners, or other equity holders have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the bad faith or willful misconduct of such Indemnified Person or its
related Indemnified Persons in performing the services that are the subject of
the Commitment Letter or the DIP Documents, (ii) a material breach of the
obligations of such Indemnified Person or its related Indemnified Persons under
this Commitment Letter or the DIP Documents or (iii) claims between or among the
Backstop Term Lender. In no event will any Indemnified Person or Debtor have any
liability for any indirect, consequential, special, or punitive damages in
connection with or as a result any activities related to the Commitment Letter
or the DIP Documents.

 

  (c)

The provisions of this Section 5 will survive any termination or completion of
the arrangement provided by the Commitment Letter and the occurrence of the
effective date of any plan of reorganization and any discharge of claims against
or interests in the Debtors.

 

6.

Assignments.

This Commitment Letter may not be assigned by any Debtor without the prior
written consent of each of the Backstop Term Lenders (and any purported
assignment without such consent will be null and void), is intended to be solely
for the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties
hereto. Each Backstop Term Lender may assign its respective commitments and
agreements hereunder, in whole or in part to any other Backstop Term Lender or
Prepetition Term Lender (with notice to the Debtors); provided that, in the case
of an assignment of such commitments and agreements to a party who is not a
Backstop Term Lender, such assignment may only be undertaken after such assignee
becomes a party to the Restructuring Support Agreement. For the avoidance of
doubt, on and following the Closing Date (as defined in Annex A), the assignment
of loans and commitments under the DIP Facility will be governed solely by the
DIP Credit Agreement.

 

7.

Confidentiality.

Please note that this Commitment Letter and any written communications provided
by the Backstop Term Lenders in connection with this Commitment Letter are
exclusively for the information of the Debtors and may not be disclosed to any
third party or circulated or referred to publicly without the prior written
consent of the Backstop Term Lenders; provided that we hereby consent to your
disclosure of (i) this Commitment Letter and such communications to the Debtors’
officers, directors, agents, affiliates, shareholders, representatives,
attorneys, accountants, financial advisors, auditors and other advisors who are
directly involved in the consideration of the DIP Facility and the Exit Term
Loan Facility and who have been informed by you of the confidential nature of
the Commitment Letter, (ii) this Commitment Letter after execution and delivery
of this Commitment Letter by the Debtors and the Backstop Term Lenders (a) to
the office of the U.S. Trustee, to the Debtors’ “ABL” or “FILO” lenders and/or
any statutorily appointed committee of unsecured creditors, and, in each case,
to their respective representatives and professional advisors on a confidential
and “need to know” basis, and (b) to the extent required in motions, in form and
substance reasonably satisfactory to the Backstop Term Lenders, to be filed with
the Bankruptcy Court or the Canadian Court in the Recognition Proceedings, as
applicable, solely in connection with obtaining an order of the Bankruptcy Court
or the Canadian Court, as applicable, approving the Debtors’ execution,
delivery, and performance of this Commitment Letter, the definitive DIP
Documents, the definitive Exit Term Loan Facility Documents, the Restructuring
Support Agreement, and the orders approving the DIP Facility on an interim and
final basis, (iii) this Commitment Letter as required by applicable law or
compulsory legal process (in which case you agree to use your commercially
reasonable efforts to inform us promptly thereof) and/or otherwise in connection
with the exercise of any remedy under this

 

4



--------------------------------------------------------------------------------

Commitment Letter, (iv) the DIP Credit Agreement and the Exit Term Loan Facility
Term Sheet, in each case, to ratings agencies, (v) this Commitment Letter in
connection with protecting or enforcing your rights hereunder, (vi) this
Commitment Letter to the extent the information contained herein becomes
publicly available and (vii) the contents hereof (but not this Commitment
Letter) in any public filing relating to the DIP Facility or the Exit Term Loan
Facility.

 

8.

Absence of Fiduciary Relationship; Affiliates; Etc.

 

  (a)

You acknowledge that the Backstop Term Lenders, together with their affiliates
and related entities (each a “Funding Entity” and collectively, the “Funding
Entities”), may be engaged, either directly or through affiliates, in various
activities, including securities trading, investment management, and principal
investment activities. In the ordinary course of these activities, each Funding
Entity may make or hold a broad array of investments and actively trade debt and
equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for their own account and for the accounts of
their investors and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of the Debtors, as well as of other entities and
persons and their affiliates which may (i) be involved in transactions arising
from or relating to the engagement contemplated by this Commitment Letter,
(ii) be customers or competitors of the Debtors, or (iii) have other
relationships with the Debtors. In addition, each Funding Entity may provide
services to such other entities and persons. Each Funding Entity may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Debtors or such other entities. The transactions contemplated
by this Commitment Letter may have a direct or indirect impact on the
investments, securities, or instruments referred to in this paragraph. Although
the Funding Entities in the course of such other activities and relationships
may acquire information about the transactions contemplated by this Commitment
Letter or other entities and persons which may be the subject of the
transactions contemplated by this Commitment Letter, the Funding Entities shall
have no obligation to disclose such information, or the fact that the Funding
Entities are in possession of such information, to the Debtors or to use such
information on the Debtors’ behalf.

 

  (b)

Furthermore, you acknowledge that neither the Funding Entities nor any of their
respective affiliates have an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

 

  (c)

The Funding Entities may have economic interests that conflict with those of the
Debtors, their equity holders, and/or their affiliates. You agree that each
Funding Entity will act under this Commitment Letter as an individual
independent contractor and that nothing in this Commitment Letter will be deemed
to create an advisory, fiduciary, or agency relationship or fiduciary or other
implied duty between any of the Funding Entities and the Debtors, their equity
holders, or their affiliates. You acknowledge and agree that the transactions
contemplated by this Commitment Letter (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between each of the Funding Entities, on the one hand, and the Debtors, on the
other, and in connection therewith and with the process leading thereto,
(i) none of the Funding Entities has, by virtue of this Commitment Letter,
assumed an advisory or fiduciary responsibility in favor of the Debtors, their
equity holders, or their affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any of the Funding
Entities has advised, is currently advising or will advise the Debtors, their
equity holders or their affiliates on other matters) or any

 

5



--------------------------------------------------------------------------------

  other obligation to the Debtors except the obligations expressly set forth in
this Commitment Letter and (ii) each Funding Entity is acting solely as a
principal and not as an agent or fiduciary of the Debtors, their management,
equity holders, affiliates, creditors, or any other person. The Debtors
acknowledge and agree that the Debtors have consulted their own legal and
financial advisors to the extent they deemed it appropriate and that they are
responsible for making their own independent judgment with respect to such
transactions and the process leading thereto. The Debtors agree that they will
not claim that, by virtue of this Commitment Letter, any of the Funding Entities
have rendered advisory services of any nature or respect, or owe fiduciary or
similar duties to the Debtors, in connection with such transactions or the
process leading thereto.

 

  (d)

In addition, please note that the Funding Entities do not provide accounting,
tax, or legal advice. Notwithstanding anything herein to the contrary, the
Debtor (and each employee, representative or other agent of the Debtor) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the DIP Facility and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to the Debtor relating to such tax treatment and tax structure. For
this purpose, “tax treatment” means U.S. federal or state income tax treatment,
and “tax structure” is limited to any facts relevant to the U.S. federal income
tax treatment of the transactions contemplated by this Commitment Letter but
does not include information relating to the identity of the parties hereto or
any of their respective affiliates.

 

9.

Miscellaneous.

The Backstop Term Lenders’ commitments and agreements hereunder (all of which
are several, and not joint, in nature) will terminate (the “Termination Date”)
on (i) June 26, 2020 (at 11:59 p.m., New York City time), unless the Petition
Date has occurred by such date, or (ii) the date that is three (3) Business Days
after the Petition Date, unless prior to such time the Interim DIP Order shall
have been entered by the Bankruptcy Court. In the event of any termination
pursuant to this paragraph, this Commitment Letter, and the Backstop Term
Lenders’ agreement to perform the services described herein, shall automatically
terminate without further action or notice and without further obligation to the
Debtors. If the order approving the DIP Facility on a final basis shall at any
time cease to be in full force and effect or shall be reversed, stayed or
modified in any manner adverse to the Backstop Term Lenders that is materially
inconsistent with the terms contained in Annex A hereto without the prior
written consent of the Backstop Term Lenders, the Backstop Term Lenders may, at
their own discretion, terminate this agreement.

The provisions set forth under Sections 5 and 7 (for a period of one (1) year
after the Termination Date) hereof, and this Section 9 (other than any provision
therein that expressly terminates upon execution of the definitive DIP Documents
and/or the Exit Term Loan Facility Documents) will remain in full force and
effect regardless of whether definitive DIP Documents or Exit Term Loan Facility
Documents are executed and delivered. The provisions set forth under Sections 5
and 7 (for a period of one (1) year after the Termination Date) hereof and this
Section 9 will remain in full force and effect notwithstanding the expiration or
termination of this Commitment Letter or the Backstop Term Lenders’ commitments
and agreements hereunder.

The Debtors and their affiliates agree that any suit or proceeding arising with
respect to this Commitment Letter or the Backstop Term Lenders’ commitments or
agreements hereunder will be tried in the Bankruptcy Court or, in the event that
the Bankruptcy Court does not have or does not exercise jurisdiction, in any
Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York, and the Debtors agree to
submit to the exclusive jurisdiction of, and to venue in, such court. Any right
to trial by jury with respect to any action or proceeding arising in connection
with or as a result of either the Backstop Term Lenders’ commitments or
agreements

 

6



--------------------------------------------------------------------------------

or any matter referred to in this letter is hereby waived by the parties hereto.
The Debtors agree that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Service of any process, summons, notice,
or document by registered mail or overnight courier addressed to any of the
parties hereto at the addresses below shall be effective service of process
against such party for any suit, action, or proceeding brought in any such
court. This Commitment Letter will be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.

The Backstop Term Lenders hereby notify the Debtors that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), the Backstop Term Lenders may be
required to obtain, verify, and record information that identifies each Debtor,
which information includes the name and address of such Debtor and other
information that will allow the Backstop Term Lenders to identify such Debtor in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for the Backstop Term Lenders.

The DIP Documents and Exit Term Loan Facility Documents will include “Bail-In”
language as required by the Bank Recovery and Resolution Directive of the
European Union if requested by the Backstop Term Lenders.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in .pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter may not be amended or any
term or provision hereof waived or otherwise modified except by an instrument in
writing signed by each of the parties hereto or thereto, as applicable, and any
term or provision hereof may be amended or waived only by a written agreement
executed and delivered by all parties hereto and thereto; provided that,
notwithstanding the foregoing, amendments and waivers of the DIP Documents will
be governed by the terms thereof.

All notices, requests, consents, demands, designations, directions,
instructions, certificates, or other communications to be given hereunder will
be duly given when delivered in writing or by facsimile or other electronic
transmission to the intended recipient at the “Notice Information” specified in
Annex C attached hereto or, as to any party, at such other address as shall be
designated by such party in a notice to the other parties.

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

We look forward to working with you on this transaction. Very truly yours,
BACKSTOP TERM LENDERS:

 

Name of Backstop Term Lender

By:  

                              

Name:

 

Title:

 

[BACKSTOP TERM LENDER SIGNATURE PAGES REDACTED]

 

 

[Signature Page to Backstop Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF June __, 2020:

 

GENERAL NUTRITION CENTERS, INC.

By:

 

 

 

Name:

 

Title:

GNC HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:

GNC PARENT LLC

By:

 

 

 

Name:

 

Title:

 

GNC CORPORATION

By:

 

 

 

Name:

 

Title:

GENERAL NUTRITION CORPORATION

By:

 

 

 

Name:

 

Title:

GENERAL NUTRITION INVESTMENT COMPANY

By:

 

 

 

Name:

 

Title:

LUCKY OLDCO CORPORATION

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Backstop Commitment Letter]



--------------------------------------------------------------------------------

GNC FUNDING INC.

By:

 

 

 

Name:

 

Title:

GNC INTERNATIONAL HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:

 

GNC HEADQUARTERS LLC

By:

 

 

 

Name:

 

Title:

GUSTINE SIXTH AVENUE ASSOCIATES, LTD.

By:

 

 

 

Name:

 

Title:

 

GENERAL NUTRITION CENTRES COMPANY

By:

 

 

 

Name:

 

Title:

 

GNC GOVERNMENT SERVICES, LLC

By:

 

 

 

Name:

 

Title:

GNC CANADA HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:

[Signature Page to Backstop Commitment Letter]



--------------------------------------------------------------------------------

GNC PUERTO RICO HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:

GNC PUERTO RICO, LLC

By:

 

 

 

Name:

 

Title:

GNC CHINA HOLDCO LLC

By:

 

 

 

Name:

 

Title:

[Signature Page to Backstop Commitment Letter]



--------------------------------------------------------------------------------

ANNEX A

DIP CREDIT AGREEMENT

[SEE EXHIBIT A TO EXHIBIT 10.1 OF CURRENT REPORT ON FORM 8-K]



--------------------------------------------------------------------------------

ANNEX B

EXIT TERM LOAN FACILITY TERM SHEET

[Attached.]



--------------------------------------------------------------------------------

[Filed Version]

Annex B

EXIT TERM LOAN FACILITY TERM SHEET

Set forth below is a summary of the principal terms and conditions for the Exit
Term Loan Facility (as defined below). Unless otherwise noted below, capitalized
terms used but not defined in this Annex B shall have the meanings set forth in
the Restructuring Support Agreement or the DIP Credit Agreement, to which this
Annex B is attached as Exhibit I thereto.

Summary of Principal Terms and Conditions

 

Borrower:    Either (i) a new entity formed at the direction of the Required
Consenting Term Lenders (as defined in the Restructuring Support Agreement) or
(ii) reorganized General Nutrition Centers, Inc., a Delaware corporation,
formerly a debtor and debtor-in-possession in the Chapter 11 Cases (the
“Company” or the “Borrower”). Guarantors:   

Either (i) new entities formed at the direction of the Required Consenting Term
Lenders (as defined in the Restructuring Support Agreement) or (ii) each of the
entities listed on Exhibit A-1 hereof (collectively, the “Guarantors” and,
together with the Borrower, the “Loan Parties”). All obligations of the Borrower
under the Exit Term Loan Facility (as defined below) will be unconditionally
guaranteed on a joint and several basis by the Guarantors. [In addition,
[TaxFilerCo] shall provide a limited guarantee and security agreement pledging
Tax Refunds (as defined below) to the Agent for the benefit of the Secured
Parties or, alternatively, shall enter into an exit tax sharing agreement].

 

For the avoidance of doubt, each of the affiliates of the Borrower listed on
Exhibit A-2 hereof will not be a Guarantor.

Exit Term Loan Facility:   

A secured term loan credit facility (the “Exit Term Loan Facility” and the
lenders thereunder, the “Exit Lenders”), comprised of:

 

(i) $100 million of term loans, consisting of New Money Loans (as defined in the
DIP Credit Agreement) (the “DIP Loans”) converted on a dollar-for-dollar basis
on the Exit Date (as defined below) into “first-lien first out loans” under the
Exit Term Loan Facility (the “First-Lien First Out Loans”, and the lenders
thereof, the “First-Lien First Out Lenders”); and

 

(ii) $150 million of term loans, comprised of (x) $100 million of Roll-up Loans
(as defined in the DIP Credit Agreement) converted on a dollar-for-dollar basis
on the Exit Date into “first-lien second out term loans” under the Exit Term
Loan Facility and (y) $50 million of other Prepetition Term Loans (as defined in
the DIP Credit Agreement) of the Prepetition Term Loan Lenders (as defined in
the DIP Credit Agreement), which will be converted into such first-lien
second-out term loans on the Exit Date (the loans described in clauses (x) and
(y), the “First-Lien Second Out Loans”, and the lenders thereof the “First-Lien
Second Out Lenders”).

 

The “Plan” means the Chapter 11 Plan of Reorganization and the related
disclosure statement of the Debtors to be filed with the Bankruptcy Court, in
form and substance reasonably satisfactory to the Required Lenders (as defined
in the DIP Credit Agreement). The reorganization contemplated by the Plan is
referred to herein as the “Reorganization.”

 

- 1 -



--------------------------------------------------------------------------------

Making and Allocation of Loans, Conversion of Claims and Use of Proceeds:    On
the Exit Date, (a) the DIP Loans will be converted dollar-for-dollar into
First-Lien First Out Loans, (b) the Roll-up Loans will be converted
dollar-for-dollar into First-Lien Second Out Loans, (c) $50 million of
First-Lien Second Out Loans will be allocated to Prepetition Term Loan Lenders
on a ratable basis in accordance with their aggregate holdings of Prepetition
Term Loans on the Exit Date and (d) all claims in respect of Prepetition Term
Loans, DIP Loans and Roll-up Loans will be deemed cancelled and fully satisfied
in accordance with and for the consideration set forth in the Plan and
Confirmation Order. Exit Date:    The date (the “Exit Date”) on which the
First-Lien First Out Loans and the First-Lien Second Out Loans are issued under
the Exit Term Loan Facility and all Closing Conditions (as defined below) have
been satisfied or waived by lenders holding more than 50% of the loans under the
Exit Term Loan Facility (the “Required Exit Lenders”). Maturity:   

With respect to the First-Lien First Out Loans, the date that is 4 years after
the Exit Date.

 

With respect to the First-Lien Second Out Loans, the date that is 4.25 years
after the Exit Date.

Collateral:    The Exit Term Loan Facility will be secured by a perfected lien
on, with the priority described below under the caption “Priority,”
substantially all of the Loan Parties’ tangible and intangible assets
(collectively, the “Collateral”), including owned and ground leased real
property, tax refunds, the equity interests of the Guarantors and other majority
owned subsidiaries (subject to customary exclusions), all deposit and security
accounts (which shall be subject to control agreements to the extent set forth
in the Pre-Existing Facility Documentation (as defined below)), with materiality
thresholds and exceptions to be agreed. Priority:   

The Exit Term Loan Facility will have (i) a first priority lien on Term Priority
Collateral, subject to certain customary baskets and exceptions to be agreed
(“Permitted Liens”), and (ii) a second priority lien on ABL Priority Collateral,
subject to Permitted Liens, which Term Priority Collateral and ABL Priority
Collateral shall be as defined in and subject to ranking and intercreditor
arrangements substantially consistent with the Prepetition Intercreditor
Agreement or otherwise reasonably satisfactory to the Required Exit Lenders,
subject to any agreed post-closing perfection requirements and subject to
thresholds, exceptions and exclusions substantially identical to the
Pre-Existing Facility Documentation.

 

The New Revolver and Exit FILO Facility (as defined below) will have (i) a first
priority lien on ABL Priority Collateral, subject to Permitted Liens, and (ii) a
second priority lien on Term Priority Collateral, subject to Permitted Liens.

 

- 2 -



--------------------------------------------------------------------------------

Exit Facility Documentation:    The loan documents governing the Exit Term Loan
Facility shall contain terms substantially similar to the terms of that certain
Amended and Restated Term Loan Credit Agreement dated as of February 28, 2018,
as in effect on such date, among GNC Corporation, a Delaware corporation, as
parent, General Nutrition Centers, Inc., a Delaware corporation, as borrower,
the several banks and other financial institutions or entities from time to time
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent, and GLAS
Trust Company LLC, as collateral agent (the “Pre-Existing Facility
Documentation”), with modifications to reflect this term sheet and other
adjustments reasonably satisfactory to the Borrower and the Required Exit
Lenders (such loan documents, the “Exit Facility Documentation”). Conditions to
Closing:   

Limited to the following (collectively, the “Closing Conditions”):

 

A. The negotiation, execution and delivery of the Exit Facility Documentation by
the Loan Parties.

 

B. The following documents shall be reasonably satisfactory to the Borrower and
the Required Exit Lenders:

 

•   the Plan;

 

•   the terms of an Exit FILO facility converting the loans under the
Prepetition ABL/FILO Amendment and Restatement on a dollar-for-dollar basis on
the Exit Date (the “Exit FILO Facility”, together with the New Revolver Facility
(as defined below), the “New Revolver and Exit FILO Facility”) which terms shall
be deemed reasonably satisfactory to the Required Exit Lenders if substantially
consistent with the New Revolver Basket and Exit FILO Facility Term Sheet in the
form attached hereto as Exhibit B; and

 

•   the confirmation order with respect to the Plan, and corresponding
recognition order of the Canadian Court.

 

C. To the extent that the Borrower or any Guarantor is a new entity formed at
the direction of the Required Consenting Term Lenders (as defined in the
Restructuring Support Agreement), all assets that are to be owned by such new
entity under the Plan shall have been transferred to such new entity pursuant to
documentation in form and substance reasonably acceptable to the Agent.

 

D. Substantial consummation (as defined in Section 1101 of the Bankruptcy Code)
of the Plan (all conditions precedent set forth therein having been satisfied or
waived in accordance with the terms thereof).

 

E.  Immediately after the Exit Date, the Loan Parties shall have outstanding no
indebtedness for borrowed money other than indebtedness outstanding under the
Exit Term Loan Facility, the New Revolver and Exit FILO Facility and
indebtedness contemplated by the Approved Plan of Reorganization.

 

- 3 -



--------------------------------------------------------------------------------

  

F.  Accuracy in all material respects (or, in the case of representations and
warranties that are qualified by materiality, in all respects) on the Exit Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date) of representations and warranties contained in
the Exit Facility Documentation which shall be no more burdensome to the Company
that those set forth in the Pre-Existing Facility Documentation and absence of
an Event of Default under the Exit Facility Documentation.

 

G. Compliance with customary documentation conditions for a facility of this
size, type, and purpose, including the delivery of customary legal opinions and
closing certificates (including a customary solvency certificate in
substantially the form provided under the Pre-Existing Facility Documentation),
good standing certificates and certified organizational documents, in each case,
in form and substance reasonably satisfactory to the Required Exit Lenders.

 

H. The Agent shall have a perfected lien on the Collateral of the Loan Parties,
subject to Permitted Liens and any post-closing perfection requirements, with
the priority set forth under the heading “Priority” hereunder; provided that
security interests will not be required to be perfected on the Exit Date other
than by (A) filings of UCC and PPSA financing statements in the office of the
secretary of state or provincial ministry (or similar central filing office) of
the Loan Parties and (B) delivery to the Agent, for the benefit of the secured
parties, of promissory notes representing material intercompany indebtedness for
borrowed money and equity certificates representing equity issued by Loan
Parties (other than equity issued by GNC Holdings, Inc.), in each case, together
with customary transfer powers executed in blank.

 

I.   Receipt by the Agent of reasonably satisfactory results of customary lien
searches.

 

J.   The Loan Parties shall have used commercially reasonable efforts to obtain
a public corporate credit rating (but not a specific rating) from either
Standard & Poor’s, a division of S&P Global, Inc., or Moody’s Investors Service,
Inc. in respect of the Exit Term Loan Facility.

 

K. All requisite governmental and material third party approvals shall have been
obtained, and there shall be no litigation, governmental, administrative or
judicial action against the Loan Parties, in each case, the failure to obtain or
existence of which would reasonably be expected to restrain, prevent or impose
materially burdensome restrictions on the substantial consummation of the Plan
or the Exit Term Loan Facility; provided, that the consummation of the New
Revolver Facility shall not be a condition precedent to effectiveness or
consummation of the Plan or the Exit Term Loan Facility.

 

L.  Delivery of all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer”, anti-money
laundering rules and regulations, and the Patriot Act that has been reasonably
requested by the Exit Lenders at least ten (10) business days prior to the
closing date of the Exit Term Loan Facility.

 

- 4 -



--------------------------------------------------------------------------------

  

M.   Payment by the Borrower on the Exit Date of all reasonable and documented
out-of-pocket costs, fees and expenses owed or otherwise required to be paid
pursuant to the Exit Facility Documentation to the Agent and the Lenders
(including reasonable and documented fees and expenses of counsel of the Agent
and the Exit Lenders and one financial advisor (which shall be Houlihan Lokey,
Inc.); provided, that legal fees shall be limited to the reasonable and
documented fees and disbursements of one counsel for the Agent, one U.S. counsel
for the Ad Hoc Committee (which shall be Milbank LLP) and one Canadian counsel
for the Ad Hoc Committee (which shall be Cassels Brock & Blackwell LLP) and, in
addition, local counsel in each appropriate jurisdiction), including reasonable
and documented out-of-pocket costs and expenses of (a) the Agent administering
the Exit Term Loan Facility and (b) preparing all documents relating to the Exit
Term Loan Facility.

 

N. The Company shall file with the SEC a Form 15 to deregister the outstanding
securities of the Company under the Exchange Act and will not be a reporting
company under the Exchange Act immediately following the effective date of the
Plan.

Interest Rate:   

With respect to the First-Lien First Out Loans, LIBOR + 10.00% per annum paid in
cash.

 

With respect to the First-Lien Second Out Loans, either, at the option of the
Borrower:

 

(i) LIBOR + 9.00% per annum paid in cash and paid-in-kind interest of 3.00% per
annum, or

 

(ii) LIBOR + 11.50% per annum paid in cash;

 

Any paid-in-kind interest so elected to be paid will be added to the principal
amounts outstanding under the First-Lien Second Out Loans.

 

LIBOR will be subject to a 1.00% “floor”.

 

During the continuance of a payment or bankruptcy Event of Default, past due
amounts under the Exit Term Loan Facility will bear interest at an additional
2.00% per annum above the interest rate otherwise applicable.

 

The Borrower shall also have the right to elect that the First-Lien First Out
Loans and the First-Lien Second Out Loans bear interest at a rate determined by
reference to an “alternate base rate”, and the interest rate margin with respect
to First-Lien First Out Loans and First-Lien Second Out Loans bearing interest
at the alternate base rate shall be reduced by 1.00% per annum.

Agency Fees:    As agreed with the Agent. Scheduled Amortization:   

With respect to the First-Lien First Out Loans, 7.50% per annum, payable
quarterly for the year beginning at the end of the third fiscal quarter of 2021,
and 10.00% per annum, payable quarterly, beginning at the end of the third
fiscal quarter of 2022 and thereafter.

 

With respect to the First-Lien Second Out Loans, 1.00% per annum, payable
quarterly, beginning at the end of the third fiscal quarter of 2021 and
thereafter.

 

- 5 -



--------------------------------------------------------------------------------

Call Protection:    None. Lender Voting:   

Lenders holding a majority in principal amount of the First-Lien First Out Loans
as of the date of determination (the “Required First-Lien First Out Lenders”).

 

Lenders holding a majority in principal amount of the First-Lien Second Out
Loans as of the date of determination (the “Required First-Lien Second Out
Lenders”).

 

Lender voting rights shall be as follows:

 

A. The written consent of each Exit Lender directly and adversely affected by
any amendment or modification to any provision relating to (i) principal,
interest or fees (other than default interest), (ii) date of payments, (iii) the
pro rata sharing of payments, (iv) the “waterfall” , or (v) any provision
specifying the number or percentage of Exit Lenders, Required First-Lien First
Out Lenders or Required First-Lien Second Out Lenders required to waive, amend
or modify any rights or grant any consent shall be required;

 

B. The consent of the Required First-Lien First Out Lenders shall be required
for any waiver, amendment or modification unless such waiver, amendment or
modification relates solely to the First-Lien Second Out Loans and does not
directly or indirectly adversely affect the First-Lien First Out Lenders in any
manner; and

 

C. The consent of the Required First-Lien Second Out Lenders shall be required
for any waiver, amendment or modification, unless such waiver, amendment or
modification relates solely to the First-Lien First Out Loans and does not
directly or indirectly adversely affect the First-Lien Second Out Lenders in any
manner.

Covenants:   

Subject to the immediately succeeding paragraph, to be substantially identical
to the Pre-Existing Facility Documentation (including, without limitation, a
covenant to use commercially reasonable efforts to obtain a public rating for
the Exit Term Loan Facility (but no requirement to obtain or maintain a specific
rating)) with such modifications as may be reasonably agreed by the Required
Exit Lenders and the Company.

 

The negative covenant restricting incurrence of Indebtedness shall include a
“basket” that permits incurrence of a new revolving credit facility (the “New
Revolver Facility”), if, after giving effect to the incurrence thereof, (a) the
New Revolver Facility availability (not the commitments therefor) does not
exceed the remainder of (x) the Borrowing Base (as defined in the Prepetition
ABL/FILO Amendment and Restatement, but without giving effect to the
“Availability Cushion” described in the New Revolver Basket and Exit FILO
Facility Term Sheet (the “Availability Cushion”)) less (y) the aggregate
principal amount of Exit FILO Loans then outstanding and (b) as a condition to
drawing on the New Revolver Facility, the Borrower shall be in compliance with
the Borrowing Base (as defined in the Prepetition ABL/FILO Amendment and
Restatement, but without giving effect to the Availability Cushion) after giving
effect to such borrowing.

 

- 6 -



--------------------------------------------------------------------------------

Financial Covenant:   

A maximum total net leverage ratio at a single level to be agreed, tested
quarterly beginning with the fiscal quarter ending on June 30, 2022.

 

Liquidity (as defined below) of $30 million, tested quarterly beginning with the
fiscal quarter ending on June 30, 2022.

Events of Default:    To be substantially identical to the Pre-Existing Facility
Documentation (collectively, the “Events of Default”). Mandatory Prepayments:   

Mandatory prepayments of the borrowings under the Exit Term Loan Facility shall
be made at par, without premium or penalty, subject to certain provisions,
including rights with respect to ABL Priority Collateral, substantially similar
to those under the Pre-Existing Facility Documentation and others to be agreed,
modified as appropriate to reflect the proposed exit facility, with respect to:

 

(i) certain asset sales, including net cash proceeds received in connection with
the sale of Nutra to IVC (the “Nutra Proceeds”) at the end of the fiscal quarter
in which such proceeds are received; provided that with respect to Nutra
Proceeds received during the first three fiscal quarters of 2021 or 2022 (1) the
amount of such payment at such quarter end shall be limited to the lesser of
(x) the amount of net cash proceeds so received and (y) the amount that would
not cause Liquidity (after giving effect to such prepayment) to be less than the
Applicable Liquidity Amount (the difference between clauses (x) and (y), the
“IVC Holdback Amount”), (2) if there is an IVC Holdback Amount, then at the end
of each subsequent fiscal quarter in 2021 or 2022 (other than the fourth fiscal
quarter), as applicable, a mandatory prepayment shall be made in an amount equal
to the lesser of (i) the IVC Holdback Amount less any portion of the IVC
Holdback Amount so applied in prior fiscal quarters and (ii) the amount that
would not cause Liquidity (after giving effect to such prepayment) to be less
than the Applicable Liquidity Amount (any such prepayment pursuant to this
clause (2), an “IVC Holdback Prepayment”) and (3) if there is any IVC Holdback
Amount remaining as of the end of the fourth fiscal quarter of 2021 or 2022, as
applicable, then at the end of such fiscal quarter a mandatory prepayment shall
be made in respect of such remaining amount. “Applicable Liquidity Amount” shall
mean $75 million for each of fiscal year 2021 and 2022. Any Nutra Proceeds
received after 2022 shall be used to prepay borrowings under the Exit Term Loan
Facility and there shall be no IVC Holdback Amount after the end of the 2022
calendar year.

 

(ii) insurance proceeds,

 

(iii) incurrences of indebtedness not otherwise permitted to be incurred, and

 

(iv) subject to the following paragraph, receipts of tax refunds by the Loan
Parties (the “Tax Refunds”) at the end of the fiscal quarter in which such
proceeds are received; provided that (1) the amount of such Tax Refunds
prepayment at such quarter end shall be limited to the lesser of (x) the

 

- 7 -



--------------------------------------------------------------------------------

  

amount of net cash proceeds so received and (y) the amount that would not cause
Liquidity (after giving effect to such prepayment and any prepayment of the Exit
FILO Facility) to be less than $75 million (the difference between clauses
(x) and (y), the “ Tax Holdback Amount”; and the difference between clause
(x) and the Tax Holdback Amount, the “Tax Refund Prepayment”) and (2) if there
is a Tax Holdback Amount, then at the end of each subsequent fiscal quarter a
mandatory prepayment shall be made in an amount equal to the lesser of (i) the
Tax Holdback Amount less any portion of the Tax Holdback Amount so applied
pursuant to this clause (2) in prior fiscal quarters and (ii) the amount that
would not cause Liquidity (after giving effect to such prepayment and any
prepayment of the Exit FILO Facility) to be less than $75 million (any such
prepayment pursuant to this clause (2), a “Tax Holdback Prepayment”; Tax
Holdback Prepayments and Tax Refund Prepayments are collectively referred to
herein as “Tax Prepayments”).

 

Mandatory prepayments pursuant to clauses (i) through (iii) above shall be
applied first to First-Lien First Out Loans and second to First-Lien Second Out
Loans. Mandatory prepayments pursuant to clause (iv) above shall be applied as
follows: a percentage to be agreed to prepay loans under the Exit FILO Facility;
and a percentage to be agreed to prepay First-Lien First Out Loans and
First-Lien Second Out Loans (with such percentages to be agreed among the
Borrower, the Required Exit Lenders and the “Required FILO Lenders” (as defined
the New Revolver Basket and Exit FILO Facility Term Sheet)).

 

The Exit Term Loan Facility shall provide for an excess cash flow sweep
substantially consistent with that set forth in the Pre-Existing Facility
Documentation (except that (i) for the avoidance of doubt, no Tax Refund nor
Nutra Proceeds shall be included in the calculation of excess cash flow in the
year received and (ii) excess cash flow shall be reduced by any Tax Holdback
Prepayments made during the applicable period and the sweep will be applied on
the remaining excess cash flow amount at the applicable percentage set forth
below) of (i) 75.00% for the fiscal year ending 2021 to be applied ratably to
prepay First-Lien First Out Loans and First-Lien Second Out Loans and (ii)
50.00% for the fiscal year ending 2022 and thereafter to prepay the First-Lien
Second Out Loans (but not the First-Lien First Out Loans), in the case of each
of clauses (i) and (ii), measured annually and payable within five (5) business
days following the delivery of audited financial statements of such fiscal year,
but only so long as Liquidity as of the date of such payment is greater than
$40,000,000 after giving pro forma effect to such excess cash flow payment.

 

Mandatory prepayments will be applied to payments due on the loans in direct
order of maturity.

 

Mandatory prepayments and the application of such proceeds at all times will be
subject to the intercreditor arrangements consistent with the Prepetition
Intercreditor Agreement, the Pre-Existing Facility Documentation, and the
Prepetition ABL Loan Documents, or otherwise reasonably satisfactory to the
Borrower, the Required Exit Lenders and the “required lenders” under the New
Revolver and Exit FILO Facility.

 

- 8 -



--------------------------------------------------------------------------------

   For purposes hereof, “Liquidity” shall mean unrestricted cash of the Loan
Parties and their restricted subsidiaries (other than cash held by foreign
subsidiaries that are not Guarantors, cash included in the Borrowing Base and
cash supporting letters of credit) and amounts available to be drawn under any
revolving credit facility. Application of Payments:   

If at any time (x) insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, interest and fees and other obligations
then due under the Exit Term Loan Facility or (y) during the continuation of an
Event of Default and the enforcement of remedies in connection therewith, the
Agent receives proceeds of Collateral pledged by the Loan Parties, such funds
shall be applied:

 

(i) first, toward payment of any expenses, fees and indemnities due to the
Agent;

 

(ii)  second, toward payment of interest and fees then due from the Borrower
with respect to any First-Lien First Out Loans, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties;

 

(iii)  third, toward payment of principal then due from the Borrower with
respect to any First-Lien First Out Loans, ratably among the parties entitled
thereto in accordance with the amounts of such principal then due to such
parties;

 

(iv) fourth, toward payment of interest and fees then due from the Borrower with
respect to any First-Lien Second Out Loans, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties;

 

(v)   fifth, toward payment of principal then due from the Borrower with respect
to any First-Lien Second Out Loans, ratably among the parties entitled thereto
in accordance with the amounts of such principal then due to such parties;

 

(vi) sixth, to payment of all other obligations of the Borrower and the Loan
Parties then due and payable under the Exit Term Loan Facility, ratably among
the parties entitled thereto in accordance with the amounts of such obligations
then due to such parties; and

 

(vii) seventh, to the Borrower or as otherwise required pursuant to any
intercreditor agreement.

Voluntary Prepayments:    Voluntary prepayments of the borrowings under the Exit
Term Loan Facility will be permitted at any time at par, without premium or
penalty, subject to the reimbursement of the Exit Lenders’ redeployment costs in
the case of a prepayment of LIBOR borrowings other than on the last day of the
relevant interest period; provided, that no voluntary prepayment shall be made
on account of the First-Lien Second Out Loans until the First-Lien First Out
Loans have been repaid in in full. Governing Law:    State of New York. Agent:
   Unless the Required Exit Lenders and the Borrower otherwise elect, GLAS Trust
Company LLC will serve as the administrative agent and collateral agent under
the Exit Term Loan Facility and will perform duties customarily associated with
such capacities (the “Agent”). Expenses and Indemnification:    To be
substantially consistent with the Pre-Existing Facility Documentation.

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A-1

TO

EXIT TERM LOAN FACILITY TERM SHEET

Guarantor Entities

GNC Holdings, Inc.

GNC Parent LLC

GNC Corporation

General Nutrition Corporation

General Nutrition Investment Company

Lucky Oldco Corporation

GNC Funding, Inc.

GNC International Holdings, Inc.

GNC Canada Holdings, Inc.

General Nutrition Centres Company

GNC Government Services, LLC

GNC China Holdco LLC

GNC Headquarters LLC

Gustine Sixth Avenue Associates, Ltd.

GNC Puerto Rico Holdings, Inc.

GNC Puerto Rico, LLC

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A-2

TO

EXIT TERM LOAN FACILITY TERM SHEET

Non-Guarantor Entities

Nutra Insurance Company

GNC Korea Limited

GNC Hong Kong Limited

GNC (Shanghai) Trading Co., Ltd.

GNC China JV Holdco Limited

GNC (Shanghai) Food Technology Limited

GNC South Africa (Pty) Ltd.

GNC Jersey One Limited

GNC Jersey Two Unlimited

THSD

GNC Live Well Ireland

GNC Colombia SAS

GNC Newco Parent, LLC

Nutra Manufacturing, LLC

GNC Supply Purchaser, LLC

GNC Intermediate IP Holdings, LLC

GNC Intellectual Property Holdings, LLC

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT B

TO

EXIT TERM LOAN FACILITY TERM SHEET

New Revolver Basket and Exit FILO Facility Term Sheet

[SEE EXHIBIT B ATTACHED TO DIP FILO CREDIT AGREEMENT, WHICH IS ATTACHED AS
EXHIBIT C TO EXHIBIT 10.1 TO CURRENT REPORT ON FORM 8-K].



--------------------------------------------------------------------------------

ANNEX C

NOTICE INFORMATION

Company

General Nutrition Centers, Inc.

300 Sixth Avenue

Pittsburgh, PA 15222

Attention: Tricia Tolivar

Telephone: (412) 288-2029

Email: tricia-tolivar@gnc-hq.com

With a copy (such copy not to constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Michèle Penzer

Telephone: (212) 906-1245

Email: michele.penzer@lw.com

Backstop Term Lenders

[Redacted]

Send to:

Milbank LLP

2029 Century Park East, 33rd Floor

Los Angeles, CA 90067

Attention: Mark Shinderman; Jennifer Harris

Telephone: (424) 386-4000

Email: mshinderman@milbank.com; jharris@milbank.com



--------------------------------------------------------------------------------

SCHEDULE I

DIP BACKSTOP COMMITMENTS

 

Backstop Term Lender

   Backstop
Commitment
Percentage     Backstop
Commitment
Amount  

Institution                     Lender

     [REDACTED]

 

  

 

 

   

 

 

 

Total

     100 %    $ 100,000,000     

 

 

   

 

 

 